          Case 1:15-cr-00319-DAD-SKO Document 236 Filed 04/07/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:15-CR-00319-LHR-SKO

12                                Plaintiff,              ORDER SEALING EXHIBIT 1 TO
                                                          GOVERNMENT’S MOTION FOR
13                          v.                            RECONSIDERATION OF COURT’S ORDER
                                                          GRANTING DEFENDANT’S MOTION FOR
14   MARISOL SOLORIO-QUINTERO,                            COMPASSIONATE RELEASE

15                                Defendant.

16

17

18

19          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
20 Notice and Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit1 to
21 Government’s Motion for Reconsideration of Court’s Order Granting Defendant’s Motion for

22 Compassionate Release pertaining to defendant Marisol Solorio-Quintero shall be SEALED until further

23 order of this Court.

24          It is further ordered that electronic access to the sealed documents shall be limited to the United
25 States and counsel for the defendant.

26          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
27 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

28 the Government’s Request, sealing Exhibit 2 serves a compelling interest. The Court further finds that,


      [PROPOSED] ORDER SEALING                           1
          Case 1:15-cr-00319-DAD-SKO Document 236 Filed 04/07/21 Page 2 of 2

 1 in the absence of closure, the compelling interests identified by the government would be harmed. The

 2 Court further finds that there are no additional alternatives to sealing the Government’s Exhibit 1 that

 3 would adequately protect the compelling interests identified by the government.

 4
                  April 07, 2021
 5    Dated:
                                                      THE HONORABLE LEE H. ROSENTHAL
 6                                                    UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING                           2
